UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . 000-53463 (Commission file number) COVENANT GROUP OF CHINA INC. (Exact name of registrant as specified in its charter) Nevada 68-0677260 (State or other jurisdictionof incorporation or organization) (IRS EmployerIdentification No.) Two Bala Plaza, Suite 300 Bala Cynwyd, PA 19004 (Address of principal executive offices) (610) 660-7828 (Registrant’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x On November 12, 2010, 9,683,909 shares of the registrant's common stock were outstanding. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4T. Controls and Procedures 33 PART II - OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Removed and Reserved 33 Item 5. Other Information 33 Item 6. Exhibits 34 SIGNATURES 35 PART I – FINANCIAL INFORMATION Item 1.Financial Statements COVENANT GROUP OF CHINA INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET September 30, 2010 December 31, 2009 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash and cash equivalent $ $ Accounts receivable, net Retentions receivable Other receivables Prepayment and deposits Inventories Total current assets NON-CURRENT ASSETS Retentions receivable Property, plant and equipment, net Goodwill Intangible assets - Total non-current assets Assets of discontinued operations - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Short term loans $ $ Note payable - Accounts payable Unearned revenue Taxes payable Other payables and accrued liabilities Dividend payable Loans payable, net of unamortized discount on warrants - Total current liabilities Liabilities of discontinued operations - Total liabilities STOCKHOLDERS' EQUITIY Common stock, $0.00001 par value, 20,000,000 sharesauthorized, 11,083,909 shares issued and 9,683,909 sharesoutstanding as of September 30, 2010, and11,480,909shares issued and outstanding as of December 31, 2009respectively 97 Additional paid-in capital Deferred stock compensation ) - Statutory surplus reserve Accumulated deficit ) ) Accumulated other comprehensive loss ) Less: treasury stock, at cost; 1,400,000 shares of common stock ) - Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ 3 COVENANT GROUP OF CHINA INC. CONSOLIDATED STATEMENTS OF OPERATION AND COMPREHENSIVE INCOME FOR THE THREE MONTHS AND NINE MONTHS ENDED SEPTEMBER 30, 2010 (Unaudited) FOR THE NINE MONTHS FOR THE THREE MONTHS FROM INCEPTION (JUNE 10, 2009) FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2010 ENDED SEPTEMBER 30, 2010 TO SEPTEMBER 30, 2009 ENDED SEPTEMBER 30, 2009 NET SALES $ COST OF SALES GROSS PROFIT OPERATING EXPENSES Selling expenses General and administrative expenses Total Operating Expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSES) Other income 1 Other expense ) Income (Loss) on settlement of debt ) - Interest expense ) Total Other Income (Expenses), net ) ) INCOME FROM CONTINUTING OPEARATIONS - - INCOME FROM DISCONTINUED OPERATIONS, NET OF TAX - - NET INCOME COMPREHENSIVE INCOME Foreign currency translation COMPREHENSIVE INCOME $ BASIC AND DILUTED WEIGHTED AVERAGE SHARES OUTSTANDING BASIC AND DILUTEDNET INCOME PER SHARE $ 4 COVENANT GROUP OF CHINA INC. CONSOLIDATED STATEMENTS OF CASH FLOW FOR THE THREE MONTHS AND NINE MONTHS ENDED SEPTEMBER 30, 2010 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income from continuing operations to net cash used in operating activities from continuing operations: Depreciation and amortization Change in allowance for doubtful accounts ) Loss on disposal of fixed assets - Loss on settlement of debt - Stock issued for compensation - Deferred compensation - Amortization of discount on warrants - (Increase) decrease in current assets: Accounts receivable ) ) Retentions receivable Other receivables ) Prepayment and deposits ) Inventory ) ) Increase (decrease) in current liabilities: Accounts payable ) Receipt in advance ) Accrued liabilities and other payables ) ) Taxes payable ) NET CASH USED IN OPERATING ACTIVITIES OF CONTINUNING OPERATIONS ) ) NET CASH PROVIDED BY OPERATING ACTIVITIES OF DISCONTINUNED OPERATIONS - NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash acquired from acquisition - Cash disposed with discontinued operations - ) Acquisition of property & equipment ) ) NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES OF CONTINUING OPERATIONS ) NET CASH PROVIDED BY INVESTING ACTIVITIES OF DISCONTINUED OPERATIONS - NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from short term loans NET CASHPROVIDED BY FINANCING ACTIVITIES OF CONTINUING OPERATIONS NET CASH PROVIDED BY FINANCING ACTIVITIES OF DISCONTINUED OPERATIONS - - NET CASH PROVIDED BY FINANCING ACTIVITIES EFFECT OF EXCHANGE RATE CHANGE ON CASH & CASH EQUIVALENTS NET INCREASE IN CASH & CASH EQUIVALENTS CASH & CASH EQUIVALENTS, BEGINNING OF PERIOD - CASH & CASH EQUIVALENTS, END OF PERIOD $ $ Supplemental disclosure of cash flow information: Cash paid for continuing operation during the period for: Interest paid $ $ Cash paid for discontinued operation during the period for: Income tax paid $
